Exhibit 10.4 FORM OF AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS FOR CORPORATE OFFICERS WHEREAS, Ralcorp Holdings, Inc. (“Company”), granted [ ] (“Award Recipient”) certain Restricted Stock Awards (“Awards”) of shares of its $.01 par value Common Stock (“Common Stock”) pursuant to: 1. Ralcorp Holdings, Inc. Amended and Restated 2002 Incentive Stock Plan (“2002 Plan”) for the Award granted on September 23, 2004; and 2. Ralcorp Holdings, Inc. 2007 Incentive Stock Plan (“2007 Plan”) for the Award granted on March 30, 2007; and WHEREAS, the Company and. Award Recipient desire to amend the agreements for each Award received by Award Recipient in certain respects to reflect compliance with the provisions of
